                Case 13-07930             Doc 817   Filed 11/08/18 Entered 11/08/18 14:36:04        Desc Main
                                                     Document     Page 1 of 26




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              A & F ENTERPRISES, INC. II                     §     Case No. 13-07930
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Frances Gecker, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: NA
              (Without deducting any secured claims)

              Total Distributions to Claimants: 0.00                Claims Discharged
                                                                    Without Payment: NA

              Total Expenses of Administration: 526,489.63


                      3) Total gross receipts of $ 526,489.63 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 526,489.63 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 13-07930             Doc 817     Filed 11/08/18 Entered 11/08/18 14:36:04            Desc Main
                                                   Document     Page 2 of 26




                                                  CLAIMS            CLAIMS                CLAIMS                 CLAIMS
                                                SCHEDULED          ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA        $ 262,633.41           $ 262,633.41                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            27,461.51             27,461.51                27,461.51

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA          624,770.07             603,503.68            499,028.12

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                            67,347.02        2,400,418.70          2,400,418.70                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             498,610.89        3,989,288.48          3,989,234.48                     0.00

TOTAL DISBURSEMENTS                               $ 565,957.91      $ 7,304,572.17        $ 7,283,251.78          $ 526,489.63


                 4) This case was originally filed under chapter 11 on 02/28/2013 , and it was converted
          to chapter 7 on 08/06/2014 . The case was pending for 52 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/30/2018                        By:/s/Frances Gecker, Trustee
                                                                               Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 13-07930             Doc 817    Filed 11/08/18 Entered 11/08/18 14:36:04                      Desc Main
                                                     Document     Page 3 of 26




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

BANK ACCOUNTS - BMO HARRIS BANK
X9763                                                                        1129-000                                          20,114.81

BANK ACCOUNTS - BMO HARRIS BANK
X9771                                                                        1129-000                                           4,186.98

BANK ACCOUNTS - BMO HARRIS BANK
X9798                                                                        1129-000                                           1,230.60

    Refund from Nicor Gas                                                    1229-000                                           4,949.46

    CHAPTER 11 BOND REFUND                                                   1290-000                                           4,602.00

FUNDS IN DEBTOR IN POSSESSION BANK
ACCOUNT                                                                      1290-000                                         490,205.78

TAX RETURN REQUEST REFUND FROM IRS                                           1290-000                                           1,200.00

TOTAL GROSS RECEIPTS                                                                                                      $ 526,489.63
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04          Desc Main
                                                       Document     Page 4 of 26




            EXHIBIT 3 – SECURED CLAIMS

                                                 UNIFORM         CLAIMS
                                                                                 CLAIMS           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.       SCHEDULED                                           CLAIMS PAID
                                                                                ASSERTED         ALLOWED
                                                  CODE       (from Form 6D)

             INLAND BANK AND
             TRUST                               4110-000                 NA        262,633.41      262,633.41              0.00

TOTAL SECURED CLAIMS                                                    $ NA      $ 262,633.41     $ 262,633.41           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                              CLAIMS            CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED          ALLOWED
                                           CODE

Frances Gecker                             2100-000                     NA         16,034.61         16,034.61         16,034.61


ADAMS-LEVINE                               2300-000                     NA              19.83            19.83             19.83


ARTHUR B. LEVINE COMPANY                   2300-000                     NA              15.03            15.03             15.03


INTERNATIONAL SURETIES LTD.                2300-000                     NA              12.78            12.78             12.78


Associated Bank                            2600-000                     NA            685.09            685.09           685.09


Bank of New York Mellon                    2600-000                     NA            577.31            577.31           577.31


The Bank of New York Mellon                2600-000                     NA            414.18            414.18           414.18


Department of Treasury                     2810-000                     NA            277.68            277.68           277.68


OFFICE OF THE U. S. TRUSTEE                2950-000                     NA           9,425.00         9,425.00          9,425.00

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA        $ 27,461.51      $ 27,461.51       $ 27,461.51
AND CHARGES




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04   Desc Main
                                                         Document     Page 5 of 26




              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                            UNIFORM
                                                             CLAIMS          CLAIMS          CLAIMS
                 PAYEE                       TRAN.                                                          CLAIMS PAID
                                                           SCHEDULED        ASSERTED        ALLOWED
                                             CODE

Prior Chapter Attorney for
Trustee/DIP Fees (Other Firm):
MUCH SHELIST                                 6210-000                  NA       43,694.87       43,694.87        43,694.87


Prior Chapter Attorney for
Trustee/DIP Fees (Other Firm):
NEAL WOLFE                                   6210-000                  NA      168,789.32      168,789.32       168,789.32


Prior Chapter Attorney for
Trustee/DIP Fees (Other Firm):
O'ROURKE                                     6210-000                  NA       75,784.43       75,784.43        75,784.43


Prior Chapter Accountant for
Trustee/DIP Fees (Other Firm):
ALAN D. LASKO & ASSOCIATES
P. C.                                        6410-000                  NA       41,780.45       41,780.45        41,780.45


Prior Chapter Accountant for
Trustee/DIP Fees (Other Firm):
GRIECO                                       6410-000                  NA      157,485.18      157,485.18       157,485.18


Prior Chapter Accountant for
Trustee/DIP Expenses (Other Firm):
ALAN D. LASKO & ASSOCIATES
P. C.                                        6420-000                  NA           36.88           36.88            36.88




        UST Form 101-7-TDR (10/1/2010) (Page: 5)
              Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04     Desc Main
                                                        Document     Page 6 of 26




                                           UNIFORM
                                                            CLAIMS          CLAIMS          CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                          SCHEDULED        ASSERTED        ALLOWED
                                            CODE

Prior Chapter Income Taxes - Internal
Revenue Service: DEPARTMENT
OF TREASURY-INTERNAL
REVENUE SERVICE                             6810-000                  NA       10,626.13      10,626.13                0.00


Prior Chapter Income Taxes - Internal
Revenue Service: UNITED STATES
TREASURY                                    6810-000                  NA       11,330.72      11,330.72           11,330.72


Prior Chapter Other State or Local
Taxes: ILLINOIS DEPARTMENT
OF EMPLOYMENT S                             6820-000                  NA        7,042.32          7,042.32             0.00


Prior Chapter Other State or Local
Taxes: ILLINOIS DEPARTMENT
OF REVENUE                                  6820-000                  NA       76,137.04      54,870.65                0.00


Prior Chapter Other State or Local
Taxes: Illinois Department of
Revenue Bankruptcy Section                  6820-000                  NA       20,111.92      20,111.92                0.00


Prior Chapter Other State or Local
Taxes: ILLINOIS DEPT OF
EMPLOYMENT SECURITY                         6820-000                  NA        2,335.62          2,335.62             0.00


Prior Chapter Other State or Local
Taxes: Illinois Dept of Employment
Security (ADMINISTRATIVE)                   6820-000                  NA        2,791.87          2,791.87             0.00


Prior Chapter Other State or Local
Taxes: Illinois Dept. of Employment
Security                                    6820-000                  NA        6,697.05          6,697.05             0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04             Desc Main
                                                       Document     Page 7 of 26




                                          UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Prior Chapter Other Operating
Expenses: CHANDRA LARRISON                 6950-000                     NA               126.27            126.27            126.27

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA         $ 624,770.07       $ 603,503.68       $ 499,028.12
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS             CLAIMS
                                                 UNIFORM
                                                              SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                               (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                   6E)              Claim)

             (MAHMOUD) ELBANNA,
             ELSAYAD                                                1,674.32                  NA              NA                0.00


             (MAHMOUD) WISC. DEPT.
             OF REV.                                                     0.00                 NA              NA                0.00


12           IHOP FRANCHISING, LLC               5200-000          12,746.67           71,610.00        71,610.00               0.00


24           TAX FIELD                           5200-000                NA                900.00          900.00               0.00


25           TAX FIELD                           5200-000                NA                900.00          900.00               0.00


19           MONDER MANNA                        5300-000           7,035.10             7,035.10         7,035.10              0.00


20           MONDER MANNA                        5300-000                NA              4,889.62         4,889.62              0.00


21           MONDER MANNA                        5300-000                NA              7,035.10         7,035.10              0.00


22           MONDER MANNA                        5300-000           1,582.09             4,027.39         4,027.39              0.00


18           SAMER FARROUKH                      5300-000                NA              2,816.90         2,816.90              0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
            Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04         Desc Main
                                                      Document     Page 8 of 26




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)             Claim)

            United States Department of
10          Labor                               5300-000              NA           10,944.70        10,944.70            0.00


15          MARK ODZGA                          5700-000              NA        1,015,700.00     1,015,700.00            0.00


6           MARK ODZOA                          5700-000              NA        1,015,700.00     1,015,700.00            0.00


            DEPARTMENT OF THE
            TREASURY-INTERNAL                   5800-000              NA             1,037.87        1,037.87            0.00


            DEPARTMENT OF
            TREASURY                            5800-000              NA           48,712.81        48,712.81            0.00


            Department of Treasury
            Internal Revenue Service            5800-000              NA           10,217.96        10,217.96            0.00


            DEPARTMENT OF
            TREASURY-INTERNAL
            REVENUE SERVICE                     5800-000              NA          129,044.87      129,044.87             0.00


            IL Dept. of Rev.                    5800-000        11,692.54            7,554.50        7,554.50            0.00


            ILLINOIS DEPARTMENT
            OF EMPLOYMENT
            SECURITY                            5800-000              NA             1,080.36        1,080.36            0.00


            ILLINOIS DEPARTMENT
            OF REVENUE                          5800-000        22,542.80          42,666.52        42,666.52            0.00


            ILLINOIS DEPARTMENT
2P          OF REVENUE                          5800-000        10,073.50            8,969.00        8,969.00            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
            Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04           Desc Main
                                                      Document     Page 9 of 26




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)              Claim)

            Illinois Department of
            Revenue Bankruptcy Section          5800-000               NA             9,576.00         9,576.00            0.00

TOTAL PRIORITY UNSECURED                                       $ 67,347.02     $ 2,400,418.70    $ 2,400,418.70           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            (AEA) KAMELI LAW
            GROUP LLP                                                 0.00                 NA               NA             0.00


            (AEA) VAN EERDEN FOOD
            SERVICE CO.                                         19,359.47                  NA               NA             0.00


            (AEE) KAMELI LAW
            GROUP LLP                                                 0.00                 NA               NA             0.00


            (AEE) VAN EERDEN FOOD
            SERVICE CO                                          28,765.79                  NA               NA             0.00


            (E. PEORIA) KAMELI LAW
            GROUP                                                     0.00                 NA               NA             0.00


            (E. PEORIA) MACH
            PROPERTIES                                                0.00                 NA               NA             0.00


            (E. PEORIA) VAN EERDEN
            FOOD SERVICE                                        27,268.48                  NA               NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
            Case 13-07930             Doc 817        Filed 11/08/18 Entered 11/08/18 14:36:04       Desc Main
                                                     Document      Page 10 of 26




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            (ELHAM) CHASE                                        9,861.95                 NA             NA            0.00


            (ELHAM) KAMELI LAW
            GROUP                                                    0.00                 NA             NA            0.00


            (ELHAM) VAN EERDEN
            FOOD SERVICE CO.                                    27,688.66                 NA             NA            0.00


            (ELSAYED) CROSSING
            SHOPPING CENTER                                          0.00                 NA             NA            0.00


            (ELSAYED) KAMELI LAW
            GROUP                                                    0.00                 NA             NA            0.00


            (ELSAYED) MCLANE
            FOODSERVICE, INC.                                        0.00                 NA             NA            0.00


            (HALIMA) CHASE                                       4,300.82                 NA             NA            0.00


            (HALIMA) KAMELI LAW
            GROUP                                                    0.00                 NA             NA            0.00


            (HALIMA) VAN EERDEN
            FOOD SERVICE                                        29,014.51                 NA             NA            0.00


            (MAHMOUD) BOURAXIS
            PROPERTIES                                               0.00                 NA             NA            0.00


            (MAHMOUD) KAMELI
            LAW GROUP                                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
            Case 13-07930             Doc 817         Filed 11/08/18 Entered 11/08/18 14:36:04        Desc Main
                                                      Document      Page 11 of 26




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)             Claim)

            (MAHMOUD) VAN
            EERDEN FOOD SERVICE                                  38,444.53                 NA              NA              0.00


            (SABAH) KAMELI LAW
            GROUP                                                     0.00                 NA              NA              0.00


            (SABAH) NICOR                                         1,800.00                 NA              NA              0.00


            (SABAH) VAN EERDEN
            FOOD SERVICE                                         28,274.61                 NA              NA              0.00


            (SABAH) WASSERSTROM                                       0.00                 NA              NA              0.00


            KAMELI LAW GROUP LLP                                      0.00                 NA              NA              0.00


            VAN EERDEN FOOD
            SERVICE COMPANY                                      29,677.36                 NA              NA              0.00


            CHASE PAYMENTECH,
4           LLC                                  7100-000         5,405.93                1.00             1.00            0.00


            COMMONWEALTH
            EDISON                               7100-000              NA             1,461.97       1,461.97              0.00


            COMMONWEALTH
9           EDISON                               7100-000         5,985.00            3,750.56       3,750.56              0.00


            COMMONWEALTH
14          EDISON CO                            7100-000              NA           17,930.69       17,930.69              0.00


            DEPARTMENT OF THE
1           TREASURY                             7100-000              NA               195.00        195.00               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
             Case 13-07930             Doc 817         Filed 11/08/18 Entered 11/08/18 14:36:04         Desc Main
                                                       Document      Page 12 of 26




                                                               CLAIMS            CLAIMS
                                                  UNIFORM
                                                             SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                    TRAN.                                                          CLAIMS PAID
                                                              (from Form      (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)             Claim)

             DEPARTMENT OF THE
             TREASURY-INTERNAL                    7100-000              NA             1,356.00        1,356.00            0.00


             DEPARTMENT OF
             TREASURY                             7100-000        11,370.05          12,214.17        12,214.17            0.00


             Department of Treasury
             Internal Revenue Service             7100-000              NA             5,682.64        5,628.64            0.00


             DEPARTMENT OF
             TREASURY-INTERNAL
             REVENUE SERVICE                      7100-000              NA           17,219.82        17,219.82            0.00


             DEPARTMENT OF
             TREASURY-INTERNAL
13U          REVENUE SERVICE                      7100-000              NA             2,943.35        2,943.35            0.00


             IHOP FRANCHISING, LLC                7100-000         9,986.30         112,079.64      112,079.64             0.00


11           IHOP FRANCHISING, LLC                7100-000         5,099.25       1,272,925.20     1,272,925.20            0.00


12U          IHOP FRANCHISING, LLC                7100-000        12,930.63         420,969.00      420,969.00             0.00


             IHOP Franchising, LLC for
             itself and other IHOP en clo
             Rober                                7100-000       156,250.26         387,942.29      387,942.29             0.00


             IHOP Franchising, LLC IHOP
             entities c/o Robert E. Richards
             D                                    7100-000              NA          105,518.00      105,518.00             0.00


             IL Dept. of Rev.                     7100-000              NA                25.00           25.00            0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 12)
             Case 13-07930             Doc 817         Filed 11/08/18 Entered 11/08/18 14:36:04         Desc Main
                                                       Document      Page 13 of 26




                                                               CLAIMS            CLAIMS
                                                  UNIFORM
                                                             SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                    TRAN.                                                          CLAIMS PAID
                                                              (from Form      (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)             Claim)

             ILLINOIS AMERICAN
7            WATER                                7100-000              NA               743.54          743.54            0.00


             ILLINOIS DEPARTMENT
             OF EMPLOYMENT S                      7100-000              NA             4,340.05        4,340.05            0.00


             ILLINOIS DEPARTMENT
             OF EMPLOYMENT
             SECURITY                             7100-000              NA               260.00          260.00            0.00


             ILLINOIS DEPARTMENT
             OF REVENUE                           7100-000        47,127.29          15,047.88        15,047.88            0.00


             ILLINOIS DEPARTMENT
2U           OF REVENUE                           7100-000              NA               520.70          520.70            0.00


             Illinois Department of
             Revenue Bankruptcy Section           7100-000              NA               214.76          214.76            0.00


             ILLINOIS DEPT OF
26           EMPLOYMENT SECURITY 7100-000                               NA               240.00          240.00            0.00


             INTERNAL REVENUE
             SERVICE                              7100-000              NA             6,466.95        6,466.95            0.00


15U          MARK ODZGA                           7100-000              NA           83,795.25        83,795.25            0.00


6U           MARK ODZOA                           7100-000              NA           83,795.25        83,795.25            0.00


8            MID AMERICA BANK                     7100-000              NA        1,358,312.27     1,358,312.27            0.00


             PNC BANK                             7100-000              NA             4,524.00        4,524.00            0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
            Case 13-07930             Doc 817         Filed 11/08/18 Entered 11/08/18 14:36:04           Desc Main
                                                      Document      Page 14 of 26




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                            CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)              Claim)

            Travelers Indemnity Company
            c/o RMS Bankruptcy
            Recovery Serv                        7100-000               NA             9,539.09         9,539.09            0.00


            U. S. Dept of Labor Wage and
            Hour Administrator Eileen
            Hurle                                7100-000               NA           19,128.48         19,128.48            0.00


            United States Department of
16          Labor                                7100-000               NA           10,944.70         10,944.70            0.00


            WAGE AND HOUR
            ADMINISTATOR                         7100-000               NA           28,195.86         28,195.86            0.00


            ILLINOIS DEPARTMENT
            OF EMPLOYMENT S                      7200-000               NA             1,005.37         1,005.37            0.00

TOTAL GENERAL UNSECURED                                        $ 498,610.89     $ 3,989,288.48    $ 3,989,234.48           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                   Page:       1
                                       Case 13-07930               Doc 817    Filed 11/08/18 Entered 11/08/18 14:36:04                                  Desc Main
                                                                                          FORM 1
                                                                              Document
                                                                     INDIVIDUAL             PageRECORD
                                                                                ESTATE PROPERTY  15 of 26
                                                                                                        AND REPORT
                                                                                              ASSET CASES
                                                                                                                                                                                                       Exhibit 8
Case No:             13-07930                        DRC            Judge:        Donald R Cassling                          Trustee Name:                      Frances Gecker, Trustee
Case Name:           A & F ENTERPRISES, INC. II                                                                              Date Filed (f) or Converted (c):   08/06/2014 (c)
                                                                                                                             341(a) Meeting Date:               09/19/2014
For Period Ending:   10/30/2018                                                                                              Claims Bar Date:                   01/02/2015


                                   1                                             2                          3                             4                          5                             6

                         Asset Description                                     Petition/              Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled          (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                               Values              Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                       Exemptions,                                                                               Assets
                                                                                                     and Other Costs)

  1. BANK ACCOUNTS - BMO HARRIS BANK X9763                                            12,290.27                  12,290.27                                                 20,114.81                         FA
  2. BANK ACCOUNTS - BMO HARRIS BANK X9771                                             1,285.84                   1,285.84                                                  4,186.98                         FA
  3. BANK ACCOUNTS - BMO HARRIS BANK X9798                                             2,399.15                   2,399.15                                                  1,230.60                         FA
  4. Void - Chapter 11 Asset (u)                                                           0.00                       N/A                                                        0.00                        FA

     IHOP Store No. 1206 Franchise Agreement
  5. Void - Chapter 11 Asset (u)                                                           0.00                       N/A                                                        0.00                        FA

     Various restaurant equipment.
  6. Void - Chapter 11 Asset (u)                                                           0.00                       N/A                                                        0.00                        FA

     Inventory - food, glassware, hardware, smallware, office SU
  7. CHAPTER 11 BOND REFUND (u)                                                            0.00                   4,602.00                                                  4,602.00                         FA
  8. Void - Chapter 11 Asset (u)                                                           0.00                       N/A                                                        0.00                        FA

     Cash - see global notes.
  9. Void - Chapter 11 Asset (u)                                                           0.00                       N/A                                                        0.00                        FA

     Checking, Savings - see global notes.
 10. Refund from Nicor Gas (u)                                                             0.00                       0.00                                                  4,949.46                         FA
 11. TAX RETURN REQUEST REFUND FROM IRS (u)                                                0.00                       0.00                                                  1,200.00                         FA
 12. FUNDS IN DEBTOR IN POSSESSION BANK ACCOUNT (u)                                        0.00                 490,205.78                                                490,205.78                         FA
INT. Void (u)                                                                              0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                              Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                  $15,975.26              $510,783.04                                                 $526,489.63                       $0.00
                                                                                                                                                                              (Total Dollar Amount in Column 6)




      UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                     Page:    2
                                      Case 13-07930              Doc 817          Filed 11/08/18 Entered 11/08/18 14:36:04
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                  Document      Page 16 of 26
7/26/18 - Final Report filed with Bankruptcy Court.
                                                                                                                                                      Exhibit 8
7/20/18 - THE TRUSTEE HAS REVISED THE TFR PER THE UST'S INSTRUCTIONS AND RESUBMITTED FOR REVIEW.

6/27/18 - THE TRUSTEE HAS SUBMITTED A TFR FOR REVIEW AND FILING.

3/28/18 - THE TRUSTEE IS REVIEWING CLAIMS IN THE CONSOLIDATED CASE.




Initial Projected Date of Final Report (TFR): 06/30/2016            Current Projected Date of Final Report (TFR): 06/01/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                 Page:           1
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                           Trustee Name: Frances Gecker, Trustee                                      Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                               Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX1939
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX6229                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   07/08/15                       Transfer from Acct # xxxxxx7622           Transfer of Funds                                    9999-000                $25,851.15                                $25,851.15

   07/08/15                       Transfer to Acct # xxxxxx7622             Transfer of Funds                                    9999-000                                          $37.59          $25,813.56

   08/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $29.70          $25,783.86
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/24/15             7         Global Surety, LLC - Bond Company         Chapter 11 Bond Refund                               1290-000                  $4,602.00                               $30,385.86
                                  One Shell Square
                                  701 Poydras Street Suite 420
                                  New Orleans, LA 70139
   09/08/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $40.10          $30,345.76
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $43.66          $30,302.10
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/06/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $45.05          $30,257.05
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $43.53          $30,213.52
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.92          $30,168.60
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/05/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.85          $30,123.75
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/15/16           5001        ADAMS-LEVINE                              BLANKET BOND NO.                                     2300-000                                          $19.83          $30,103.92
                                  370 LEXINGTON AVENUE, SUITE 1101          10BSBGR6291
                                  NEW YORK, NEW YORK 10017
   03/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $41.88          $30,062.04
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.69          $30,017.35
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)

                                                                                   Page Subtotals:                                                       $30,453.15               $435.80
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                 Page:           2
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                           Trustee Name: Frances Gecker, Trustee                                      Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                               Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX1939
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX6229                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   05/06/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $43.19          $29,974.16
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.56          $29,929.60
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $43.06          $29,886.54
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.43          $29,842.11
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.36          $29,797.75
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $42.87          $29,754.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                          $44.24          $29,710.64
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/02/17           5002        INTERNATIONAL SURETIES LTD.               Blanket Bond 2017                                    2300-000                                          $12.78          $29,697.86
                                  Suite 420
                                  701 Poydras Street
                                  New Orleans, LA 70139
   02/16/17           5003        UNITED STATES TREASURY                    Elsayed Inc. - FEIN 20-                              6810-000                                      $3,513.74           $26,184.12
                                  INTERNAL REVENUE SERVICE                  2670698 Form 940 (2014)
                                  PO BOX 145500                             Elsayed Inc. - December 31,
                                  CINCINNATI, OH 45250-5500                 2014 - FUTA Tax due. Debtor
                                                                            filed incorrect tax returns.
   03/24/17           5004        UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                         $609.80          $25,574.32
                                  INTERNAL REVENUE SERVICE                  TAX PERIOD: 12/31/2014
                                  CINCINNATI, OH 45999-0039




                                                                                   Page Subtotals:                                                             $0.00           $4,443.03
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                     Page:           3
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  19 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                                 Trustee Name: Frances Gecker, Trustee                                    Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                                    Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX1939
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX6229                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                                Separate Bond (if applicable):


       1                2                             3                                               4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   04/27/17           5005        UNITED STATES TREASURY                    Elsayed Inc. - FEIN 20-                                   6810-000                                        $114.71          $25,459.61
                                  INTERNAL REVENUE SERVICE                  2670698 Form 940 (2014)
                                  CINCINNATI, OH 45999-0039                 Elsayed Inc. - December 31,
                                                                            2014 - tax penalty for late
                                                                            FUTA Tax due. Debtor filed
                                                                            incorrect tax returns.
   08/29/18           5006        OFFICE OF THE U. S. TRUSTEE               Final distribution to claim 23                            2950-000                                     $9,425.00           $16,034.61
                                  219 S. DEARBORN ST.                       representing a payment of
                                  ROOM 873                                  100.00 % per court order.
                                  CHICAGO, IL 60604
   08/29/18           5007        Frances Gecker                            Final distribution representing a                         2100-000                                    $16,034.61                 $0.00
                                  FRANKGECKER LLP                           payment of 54.22 % per court
                                  325 N. LaSalle Street, Suite 625          order.
                                  Chicago, IL 60654


                                                                                                               COLUMN TOTALS                                 $30,453.15           $30,453.15
                                                                                                                      Less: Bank Transfers/CD's              $25,851.15                $37.59
                                                                                                                Subtotal                                       $4,602.00          $30,415.56
                                                                                                                      Less: Payments to Debtors                    $0.00                $0.00
                                                                                                                Net                                            $4,602.00          $30,415.56




                                                                                    Page Subtotals:                                                                $0.00          $25,574.32
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                                                                 Page:           4
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  20 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                            Trustee Name: Frances Gecker, Trustee                                     Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                                Bank Name: The Bank of New York Mellon
                                                                                                                 Account Number/CD#: XXXXXX7622
                                                                                                                                           GENERAL CHECKING
  Taxpayer ID No: XX-XXX6229                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                    6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction               Uniform Tran.     Deposits ($)        Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   08/19/14            12         CHAPTER 11 ESTATE                         Transfer from Chapter 11 case                         1290-000            $490,205.78                                 $490,205.78
                                  TRANSFER OF FUNDS
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $490,355.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $490,505.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $490,655.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $490,805.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $490,955.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $491,105.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   08/25/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $491,255.78
                                  Internal Revenue ServiceKansas City,      return
                                  MO 64999-0202
   09/02/14            11         UNITED STATES TREASURY                    Refund from IRS for copy of                           1290-000                   $150.00                              $491,405.78
                                                                            return
   09/08/14                       Bank of New York Mellon                   BANK SERVICE FEE                                      2600-000                                        $282.34         $491,123.44

   09/09/14           10000       GRIECO                                    A&F ENTERPRISES                                       6410-000                                    $73,399.59          $417,723.85
                                  2860 S. RIVER ROADSUITE 350DES            PURSUANT TO ORDER
                                  PLAINES, ILLINOIS 60018                   DATED 8/5/14
   09/09/14           10001       GRIECO                                    AEA ENTERPRISES, INC.                                 6410-000                                    $17,665.04          $400,058.81
                                  2860 S. RIVER ROADSUITE 350DES            PURSUANT TO ORDER
                                  PLAINES, ILLINOIS 60018                   DATED 8/5/14
   09/09/14           10002       GRIECO                                    AEE ENTERPRISES, INC.                                 6410-000                                    $48,755.51          $351,303.30
                                  2860 S. RIVER ROADSUITE 350DES            PURSUANT TO ORDER
                                  PLAINES, ILLINOIS 60018                   DATED 8/5/14



                                                                                   Page Subtotals:                                                    $491,405.78            $140,102.48
        UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                                                                                                                                           Page:           5
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                            Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  21 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                         Trustee Name: Frances Gecker, Trustee                                  Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                             Bank Name: The Bank of New York Mellon
                                                                                                               Account Number/CD#: XXXXXX7622
                                                                                                                                        GENERAL CHECKING
  Taxpayer ID No: XX-XXX6229                                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                          Separate Bond (if applicable):


       1                2                             3                                            4                                                  5                  6                    7

Transaction Date    Check or                Paid To / Received From                   Description of Transaction              Uniform Tran.     Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                     Code                                                        ($)
   09/09/14           10003       GRIECO                                    ELSAYED, INC. PURSUANT                             6410-000                                  $17,665.04         $333,638.26
                                  2860 S. RIVER ROADSUITE 350DES            TO ORDER DATED 8/5/14
                                  PLAINES, ILLINOIS 60018
   09/09/14           10004       MUCH SHELIST                              A&F ENTERPRISES                                    6210-000                                  $20,365.00         $313,273.26
                                  191 N. WACKER DRIVESUITE                  PURSUANT TO ORDER
                                  1800CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10005       MUCH SHELIST                              AEA ENTERPRISES, INC.                              6210-000                                   $4,901.23         $308,372.03
                                  191 N. WACKER DRIVESUITE                  PURSUANT TO ORDER
                                  1800CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10006       MUCH SHELIST                              AEE ENTERPRISES                                    6210-000                                  $13,527.41         $294,844.62
                                  191 N. WACKER DRIVESUITE                  PURSUANT TO ORDER
                                  1800CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10007       MUCH SHELIST                              ELSAYED, INC. PURSUANT                             6210-000                                   $4,901.23         $289,943.39
                                  191 N. WACKER DRIVESUITE                  TO ORDER DATED 8/5/14
                                  1800CHICAGO, ILLINOIS 60606
   09/09/14           10008       O'ROURKE                                  A&F ENTERPRISES, INC.                              6210-000                                  $35,321.07         $254,622.32
                                  55 W. WACKER DRIVESUITE                   PURSUANT TO ORDER
                                  1400CHICAGO, ILLINOIS 60601               DATED 8/5/14
   09/09/14           10009       O'ROURKE                                  AEA ENTERPRISES, INC.                              6210-000                                   $8,500.71         $246,121.61
                                  55 W. WACKER DRIVESUITE                   PURSUANT TO ORDER
                                  1400CHICAGO, ILLINOIS 60601               DATED 8/5/14
   09/09/14           10010       O'ROURKE                                  AEE ENTERPRISES                                    6210-000                                  $23,461.94         $222,659.67
                                  55 W. WACKER DRIVESUITE                   PURSUANT TO ORDER
                                  1400CHICAGO, ILLINOIS 60601               DATED 8/5/14
   09/09/14           10011       O'ROURKE                                  ELSAYED, INC. PURSUANT                             6210-000                                   $8,500.71         $214,158.96
                                  55 W. WACKER DRIVESUITE                   TO ORDER DATED 8/5/14
                                  1400CHICAGO, ILLINOIS 60601
   09/09/14           10012       NEAL WOLFE                                A&F ENTERPRISES, INC.                              6210-000                                  $78,668.14         $135,490.82
                                  155 N. WACKER DRIVESUITE                  PURSUANT TO ORDER
                                  1910CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10013       NEAL WOLFE                                AEA ENTERPRISES, INC.                              6210-000                                  $18,933.02         $116,557.80
                                  155 N. WACKER DRIVESUITE                  PURSUANT TO ORDER
                                  1910CHICAGO, ILLINOIS 60606               DATED 8/5/14
   09/09/14           10014       NEAL WOLFE                                AEE ENTERPRISES                                    6210-000                                  $52,255.14          $64,302.66
                                  155 N. WACKER DRIVESUITE                  PURSUANT TO ORDER
                                  1910CHICAGO, ILLINOIS 60606               DATED 8/5/14




                                                                                 Page Subtotals:                                                          $0.00         $287,000.64
        UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                                                                                                                                                 Page:           6
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  22 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                                Trustee Name: Frances Gecker, Trustee                                 Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                                   Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7622
                                                                                                                                             GENERAL CHECKING
  Taxpayer ID No: XX-XXX6229                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                       ($)
   09/09/14           10015       NEAL WOLFE                                ELSAYED, INC. PURSUANT                                    6210-000                                $18,933.02           $45,369.64
                                  155 N. WACKER DRIVESUITE                  TO ORDER DATED 8/5/14
                                  1910CHICAGO, ILLINOIS 60606
   09/12/14                       ESTATE OF ALI ALFOROOKH                   Funds transferred from estate                             1110-001           $25,532.39                                $70,902.03
                                  Frances Gecker, Trustee                   Wire deposit into wrong estate
                                                                            account (Ali Alforookh Estate).
                                                                            Wire in from 15 bank accounts.
                                                                            Transfer by check.
   09/17/14                       ESTATE OF ALI ALFOROOKH                   Funds transferred from estate                                                $25,532.39                                $96,434.42
                                  Frances Gecker, Trustee                   Funds incorrectly deposited
                                                                            into Ali Alforookh estate.
                                                                            Transfer by check.
                                                                            Gross Receipts                             $25,532.39

                        1                                                   BANK ACCOUNTS - BMO                        $20,114.81     1129-000
                                                                            HARRIS BANK X9763
                        2                                                   BANK ACCOUNTS - BMO                         $4,186.98     1129-000
                                                                            HARRIS BANK X9771
                        3                                                   BANK ACCOUNTS - BMO                         $1,230.60     1129-000
                                                                            HARRIS BANK X9798
   09/17/14                       Reverses Deposit # 10                     Funds transferred from estate                             1110-000         ($25,532.39)                                $70,902.03
                                                                            Date of deposit was wrong.
                                                                            Should be 9/17/14.
   10/07/14                       Bank of New York Mellon                   BANK SERVICE FEE                                          2600-000                                    $294.97          $70,607.06

   10/14/14           10016       ALAN D. LASKO & ASSOCIATES, P.C.          First and Final Fee App Order                                                                     $41,817.33           $28,789.73
                                  29 SOUTH LASALLE STREET                   dated 10/14/14
                                  SUITE 1240
                                  CHICAGO, ILLINOIS 60603
                                  P. C. ALAN D. LASKO & ASSOCIATES                                                    ($41,780.45)    3410-000

                                  P. C. ALAN D. LASKO & ASSOCIATES                                                        ($36.88)    3420-000

   10/27/14            10         Nicor Gas                                 Refund from Nicor Gas                                     1229-000             $4,949.46                               $33,739.19
                                  P.O. Box 4569
                                  Atlanta, GA 30302




                                                                                   Page Subtotals:                                                       $30,481.85           $61,045.32
        UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                                                                                                                                                                              Page:           7
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  23 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                           Trustee Name: Frances Gecker, Trustee                                   Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                               Bank Name: The Bank of New York Mellon
                                                                                                                 Account Number/CD#: XXXXXX7622
                                                                                                                                          GENERAL CHECKING
  Taxpayer ID No: XX-XXX6229                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                  5                  6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                         ($)
   11/07/14                       The Bank of New York Mellon               Bank Service Fee under 11                            2600-000                                       $75.90          $33,663.29
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/05/14                       The Bank of New York Mellon               Bank Service Fee under 11                            2600-000                                       $48.44          $33,614.85
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/15                       The Bank of New York Mellon               Bank Service Fee under 11                            2600-000                                       $49.97          $33,564.88
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/29/15           10017       CHANDRA LARRISON                          Payroll Check Replacement                            6950-000                                      $126.27          $33,438.61
                                  110 CARLSON AVE.
                                  WASHINGTON, IL 61571                      East Peoria IHOP
                                                                            309-258-1820
   01/30/15           10018       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                      $897.97          $32,540.64
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521
                                  CINCINNATI, OH 45280-4521
   01/30/15           10019       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                   $1,008.54           $31,532.10
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521                           Elham, Inc.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10020       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                   $1,131.20           $30,400.90
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521                           ELSAYED, INC.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10021       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                   $1,134.97           $29,265.93
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521                           HALIMA I, INC.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10022       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                   $1,105.66           $28,160.27
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521                           MAHMOUD, INC.
                                  CINCINNATI, OH 45280-4521
   01/30/15           10023       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                             6810-000                                   $1,037.44           $27,122.83
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521                           SABAH RESTAURANT, INC.
                                  CINCINNATI, OH 45280-4521



                                                                                   Page Subtotals:                                                          $0.00           $6,616.36
        UST Form 101-7-TDR (10/1/2010) (Page: 23)
                                                                                                                                                                                                Page:           8
                                        Case 13-07930                 Doc 817   Filed 11/08/18
                                                                                          FORM 2 Entered 11/08/18 14:36:04                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  24 of 26 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-07930                                                                                            Trustee Name: Frances Gecker, Trustee                                    Exhibit 9
      Case Name: A & F ENTERPRISES, INC. II                                                                                Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX7622
                                                                                                                                           GENERAL CHECKING
  Taxpayer ID No: XX-XXX6229                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.     Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   01/30/15           10024       UNITED STATES TREASURY                    FEIN XX-XXXXXXX FORM 940                              6810-000                                       $776.69          $26,346.14
                                  INTERNAL REVENUE SERVICE                  (2014)
                                  P.O. BOX 804521                           WESTCHESTER
                                  CINCINNATI, OH 45280-4521                 ENTERPRISES, INC.
   02/06/15                       The Bank of New York Mellon               Bank Service Fee under 11                             2600-000                                        $49.90          $26,296.24
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/10/15           10025       ARTHUR B. LEVINE COMPANY                  Bond No. 10BSBGR6291                                  2300-000                                        $15.03          $26,281.21
                                  Attn: Maria Sponza
                                  60 East 42nd Street, Room 965
                                  New York, NY 10165
   03/06/15                       The Bank of New York Mellon               Bank Service Fee under 11                             2600-000                                        $36.76          $26,244.45
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/15                       The Bank of New York Mellon               Bank Service Fee under 11                             2600-000                                        $39.02          $26,205.43
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/15                       The Bank of New York Mellon               Bank Service Fee under 11                             2600-000                                        $37.70          $26,167.73
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/05/15                       The Bank of New York Mellon               Bank Service Fee under 11                             2600-000                                        $38.90          $26,128.83
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/29/15           10026       Department of Treasury                    Tax Period 12/31/14; FEIN 26-                         2810-000                                       $277.68          $25,851.15
                                  Internal Revenue Service                  4694035 (940)
                                  Cincinnati, OH 45999-0039
                                                                            East Peoria Enterprise Inc.
   07/08/15                       Transfer from Acct # xxxxxx1939           Transfer of Funds                                     9999-000                   $37.59                               $25,888.74

   07/08/15                       Transfer to Acct # xxxxxx1939             Transfer of Funds                                     9999-000                                   $25,851.15                 $37.59

   07/08/15                       The Bank of New York Mellon               Bank Service Charge                                   2600-000                                        $37.59                 $0.00
                                  500 Ross Street
                                  Suite 154-0510
                                  Pittsburgh, PA 15262


                                                                                                             COLUMN TOTALS                            $521,925.22           $521,925.22


                                                                                   Page Subtotals:                                                           $37.59          $27,160.42
        UST Form 101-7-TDR (10/1/2010) (Page: 24)
                                                                                                                                           Page:    9
                                Case 13-07930   Doc 817   Filed 11/08/18 Entered      11/08/18
                                                                              Less: Bank          14:36:04
                                                                                         Transfers/CD's        Desc Main
                                                                                                                  $37.59      $25,851.15
                                                          Document      Page 25
                                                                          Subtotal
                                                                                   of 26                       $521,887.63   $496,074.07
                                                                                   Less: Payments to Debtors         $0.00         $0.00    Exhibit 9
                                                                             Net                               $521,887.63   $496,074.07




                                                           Page Subtotals:                                           $0.00         $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 25)
                                                                                                                                                             Page:     10
                                Case 13-07930    Doc 817            Filed 11/08/18 Entered 11/08/18 14:36:04          Desc Main
                                                                    Document      Page 26 of 26
                                                                                                                                                              Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET            ACCOUNT
                                                                                                      NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX1939 - Checking                                            $4,602.00              $30,415.56                $0.00
                                            XXXXXX7622 - GENERAL CHECKING                                 $521,887.63            $496,074.07                  $0.00

                                                                                                          $526,489.63            $526,489.63                  $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                       $0.00
                                            Total Net Deposits:                        $526,489.63
                                            Total Gross Receipts:                      $526,489.63




                                                                     Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 26)
